Title: Circular to Massachusetts and New Hampshire, 4 July 1780
From: 
To: 



Sir
Head Quarters Bergen County [N.J.] July 4th 1780

On an examination of the quantity of powder in the hands of the public we find that the whole together with what we are to expect from the French fleet will not be more than one third of the quantity required for a decisive operation, and that unless we can derive very extensive aids from the respective States this deficiency alone must subvert our plans. I am therefore to request The Honorable the Council will be pleased to inform me whether we can obtain a supply from your State and to what amount. In an exigency like the present every State must

contribute to the utmost of its ability or, we must fail in our prospects and disappoint our allies.
It is with infinite chagrin and mortification I find that at this day the fourth of July more than Six weeks since the first application to the States for the succours necessary towards the intended cooperation, not more than thirty levies have to my knowledge joined any part of the Army, nor have I any information what has been effected in this respect by any one of the States. Some of them have not even informed us what they intend to do. The Council will easily conceive the embarrassment of my situation—The french fleet and Army momently expected to call upon me for information of our prospects and for a plan of cooperation America looking to me to improve the aid which our allies are sending us—A British fleet expected at the heels of the French fleet—preliminary measures demanding an instant determination; if taken replete with hazard and involving certain disgrace should we not be able to go on with vigor—if suspended, losing an advantage on which the whole chance of success must in all probability depend—While I remain unfurnished with means to begin; uninformed with tolerable certainty of those which will be put into my hands the time they will be ready, and consequently unable to decide any plan on reasonable grounds: I see the best oppertunity America has had to establish her independence, fettered with delays, and clouded with uncertainties, which will not permit the most sanguine to hope for such an Issue as vigor, decision, and dispatch might have insured. With every sentiment of esteem & Respect I have the honor to be Sir Your most Obedt humbe servant

Go: Washington


P.S. In the course of our operations a number of seamen may become necessary; I request to be informed what number may be obtained from your State, on what terms and in what time after notice? Should any Vessell arrive in your ports with any intelligence of the French fleet and Army, or of the British fleet, said to be coming out, I shall be much Obliged to you to send me immediate as precise and particular an account as you can obtain.

